     Not for Publication

                                        UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


 JEFFREY L. ADAMS,

                        Plaintiff,
                                                                    Civil Action No. 14-6820 (ES) (MAH)
                        v.
                                                                                    OPINION
     KENNY HULT, et al.,

                        Defendants.


     SALAS, DISTRICT JUDGE

           Before the Court is Defendant Kenneth Hult, Jr.’s (“Hult”) motion to dismiss Plaintiff

  Jeffrey L. Adams’s (“Plaintiff”) Second Amended Complaint (D.E. No. 37 (“SAC”)). (D.E. No.

  84). The Court decides the motion without oral argument. See Fed. R. Civ. P. 78(b); L. Civ. R.

 78.1(b). Subject matter jurisdiction is proper under 28 U.S.C. § 1331 based upon Plaintiff’s

  assertion of federal claims, (see SAC), and supplemental jurisdiction is proper under 28 U.S.C. §

  1367 for Plaintiff’s state law claims. For the reasons stated herein, the Court GRANTS the motion

  to dismiss and dismisses this action with prejudice.

I.         Background

           The Court assumes the parties’ familiarity with the underlying facts of this case and intends

 this Opinion to be read in conjunction with its prior Opinions and Orders. (See D.E. Nos. 25–26

 & 35–36). Indeed, the Court notes that the factual allegations alleged in the SAC are substantively

  the same allegations asserted by the first amended complaint. (Compare SAC ¶¶ 1–12, with D.E.

 No. 27 ¶¶ 1–12). 1


     1
           For example, the allegations in paragraph 8 are identical, but only add when these alleged discriminatory acts
         Plaintiff’s first amended complaint asserted claims against Verizon New Jersey, Inc.

(“Verizon”), and Verizon employees Hult, Efrain Santiago (“Santiago”), Thomas Tallman

(“Tallman”), Mark Stellato (“Stellato”), and Hector Quiles (“Quiles”). (See D.E. No. 27). Plaintiff

asserted (1) race discrimination and retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2(a)(1), et seq.; (2) discrimination under 42 U.S.C. § 1981; (3) state-law tortious

interference with the business and contractual relationship between Plaintiff and Verizon; and (4)

discrimination under the New Jersey Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-3 et

seq. (See id.).

         After Verizon and Hult moved for dismissal, the Court issued an Opinion and Order on

September 30, 2016, dismissing the first amended complaint. (D.E. Nos. 35 & 36). Particularly,

the Court dismissed all claims against Verizon with prejudice because Plaintiff had served only

Hult. (D.E. No. 35 at 5). 2 Additionally, the Court dismissed Plaintiff’s Title VII claim with

prejudice as time barred, dismissed the NJLAD claim as time barred (but permitted Plaintiff to re-

plead a NJLAD discriminatory failure to rehire), dismissed Plaintiff’s Section 1981 claim without

prejudice, and declined to exercise supplemental jurisdiction over the state-law tortious

interference claim. (Id. at 10–11).

         The SAC asserts two Counts: Count 1 – Section 1981 discriminatory interference with

contractual right; and Count 2 – discriminatory failure to rehire under New Jersey (“NJLAD”).

(See generally SAC). The Court notes that to date Plaintiff has only served Hult (D.E. No. 6), and

has failed to serve Santiago, Tallman, Stellato, and Quiles.



occurred. (See e.g., SAC ¶ 8a (noting that defendants denied Plaintiff medical attention in December 2011); id. ¶ 8b
(alleging that the “gag order” was placed in 2008); id. ¶ 8c (stating he was not provided with necessary tools in 2010).
2
        On November 5, 2015, the Court entered a Letter Order specifically stating that “Plaintiff has failed to serve
each defendant in accordance with Federal Rules of Civil Procedure 4(a)-(m). Plaintiff served only one defendant,
Kenneth Hult.” (D.E. No. 25 at 2 (citing D.E. No. 6)).

                                                           2
 II.          Legal Standard

              To withstand a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft

    v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

    “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

    draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The

    plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

    possibility that a defendant has acted unlawfully.” Id.

              “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits

    attached to the complaint, matters of the public record, as well as undisputedly authentic

    documents if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

    F.3d 223, 230 (3d Cir. 2010). But a limited exception exists for “document[s] integral to or

    explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,

    1426 (3d Cir. 1997). “The purpose of this rule is to avoid the situation where a plaintiff with a

    legally deficient claim that is based on a particular document can avoid dismissal of that claim by

    failing to attach the relied upon document.” Jeffrey Rapaport M.D., P.A. v. Robins S. Weingast &

    Assocs., Inc., 859 F. Supp. 2d 706, 714 (D.N.J. 2012) (citation omitted).

III.          Discussion

              As a starting point, Plaintiff fails to meet the requirements of notice pleading. Rule

    8(a)(2)’s pleading standard requires that a complaint set forth the plaintiff’s claims with enough

    specificity as to “give the defendant fair notice of what the . . . claim is and the grounds upon which

    it rests.” Twombly, 550 U.S. at 555 (internal quotation marks omitted). The complaint must

       contain “sufficient facts to put the proper defendants on notice so they can frame an answer” to



                                                       3
the plaintiff’s allegations. Dist. Council 47, Am. Fed’n of State, Cty. & Mun. Emps., AFL–CIO by

Cronin v. Bradley, 795 F.2d 310, 315 (3d Cir. 1986). Importantly, a plaintiff must “specify which

defendants performed which acts.” Zuniga v. Am. Home Mortg., No. 14-2973, 2016 WL 886214,

at *2 (D.N.J. Mar. 7, 2016); Boyd v. N.J. Dep’t of Corr., No. 12-6612, 2013 WL 4876093, at *6

(D.N.J. Sept. 10, 2013) (finding complaint deficient when it held “eleven Defendants liable on all

claims, without pleading specific facts indicating each Defendant’s liability for each claim”).

        Here, with few exceptions, Plaintiff does not identify which of the named defendants

committed which of the alleged discriminatory acts. Instead, most of the factual allegations state

that “defendants or any of them” committed the alleged discriminatory act. (See, e.g., SAC ¶ 8

(“By way of illustration and not limitation the defendants or any of them discriminated against the

plaintiff Jeffrey L. Adams because of his race in the following particulars[.]”); id. ¶ 21 (“The illegal

and improper acts of the defendants or any them [sic] as set forth herein, interfered with the

contractual relations between Verizon . . . .”); id. ¶ 22 (“The illegal and improper acts of the

defendants or any of them as set forth herein, interfered with the contractual relations between

[Plaintiff and Plaintiff’s Union.]”).

        Because these allegations fail to identify which of the named defendants is accused of

committing which discriminatory act, Plaintiff has failed to meet the notice requirements of Rule

8. See Zuniga, 2016 WL 886214, at *2; Turner v N.J. State Police, 2017 WL 1190917, at * 10

n.22 (D.N.J. Mar. 29, 2017) (“A Complaint’s failure to differentiate between defendants can

warrant dismissal in and of itself under Fed. R. Civ. P. 8(a).”); Galicki v. New Jersey, 14-0169

2015 WL 3970297, at *3 (D.N.J. June 29, 2015) (noting that lumping all defendants together fails

to put defendants on notice of their own alleged wrongdoing). Some specificity as to who did

what is particularly important here, where Plaintiff has only served Hult. (See D.E. No. 6). And



                                                   4
aside from identifying Hult as being one of his supervisors (see SAC ¶¶ 3 & 4), Plaintiff has not

individually identified Hult as having committed a single alleged discriminatory act, (see generally

SAC). Thus, this deficiency alone is sufficient to find that Plaintiff has failed to allege any claim

against Hult. See Caponegro v. United States Dep’t of Hous. & Urban Dev., No. 15-3431, 2017

WL 2197124, at *4 (D.N.J. May 18, 2017) (dismissing complaint when it was not “possible to

confidently infer against which of the defendants an allegation is directed”).

       But the deficiencies do not end here. As outlined below, Plaintiff has plainly failed to

address any of the defects outlined by this Court’s prior Opinion. As such, the Court dismisses

this action with prejudice.

       A.      Section 1981 Claim

       To state a racial discrimination claim under Section 1981, a plaintiff must establish: “(1)

that he belongs to a racial minority; (2) an intent to discriminate on the basis of race by the

defendant; and (3) discrimination concerning one or more of the activities enumerated in § 1981,

including the right to make and enforce contracts. Pryor v. Nat’l Collegiate Athletic Ass’n, 288

F.3d 548, 569 (3d Cir. 2002) (internal quotation marks omitted).

       As with the prior complaint, Plaintiff fails to allege sufficient facts indicating that any

claimed discrimination by Hult interfered with a protected contractual right. In the prior Opinion

the Court noted that

                Plaintiff’s contentions simply do not permit the Court to reasonably
               infer that [Hult and Verizon’s] alleged race discrimination interfered
               with Plaintiff’s right to contract, sue, or carry on any other protected
               activities under Section 1981. Nothing in the Amended Complaint
               alleges that [Hult and Verizon] discriminated against Plaintiff with
               respect to making or enforcing contracts . . . . the Amended
               Complaint simply alleges—in conclusory fashion—that [Hult and
               Verizon’s] “illegal, improper, and discriminatory acts” constitute
               violations . . . . [and] references a “contractual relationship between
               the plaintiff and Verizon” . . . but fails to mention any interference

                                                  5
                with this contract that resulted from discrimination

(D.E. No. 35 at 9–10 (citations omitted)). As noted above, Plaintiff’s SAC largely

regurgitates the deficient allegations asserted in the prior dismissed complaint. At most,

Plaintiff only adds conclusory allegations that the “illegal and improper acts of the

defendants or any them” interfered “with the contractual relations between Verizon and

plaintiff” by causing Plaintiff “to be punished by Verizon inappropriately and suffer lost

wages and benefits and opportunities for advancement provided for other employees and

were otherwise improper.” (See SAC ¶ 21). But Plaintiff does not add any factual

allegations that would support this conclusion, much less that would connect it to any

alleged misconduct by Hult. For example, there are no allegations that Hult suspended

Plaintiff, or that Plaintiff applied for a promotion but Hult denied it or influenced its denial,

or that anything Hult did caused Verizon to terminate Plaintiff. As such, this new

conclusory assertion fairs no better than Plaintiff’s prior conclusory allegation that the

“wrongful actions did in fact lead to the discipline and termination of Plaintiff from

Verizon and caused other damages and losses.” (See D.E. No. 35 at 2 (quoting D.E. No.

27 ¶ 27)); see also Twombly, 550 U.S. at 557 (noting that “naked assertions” devoid of

“further factual enhancement” is insufficient to plausibly state a claim).

        Plaintiff also adds that the “illegal and improper acts of the defendants or any of

them . . ., interfered with the contractual relations between” Plaintiff and Plaintiff’s Union

because “the actions of the defendants or any of them made it impossible for the Union to

properly and adequately represent the plaintiff in employment related matters with

Verizon.” (SAC ¶ 22). But once again the SAC alleges no facts to support such a

conclusion. For example, Plaintiff does not allege what these “employment related



                                                   6
matters” were, or how the actions of any defendants in any way prohibited his Union from

representing him. (See generally SAC). More importantly, he alleges no facts showing

that Hult had any involvement in the complained of conduct. (See id.; see also D.E. No.

80 at 4–5 n.4 (denying with prejudice motion to amend the SAC to add another defendant

without adding any new facts, because the proposed Third Amended Complaint failed to

cure the deficiencies outlined by the Court’s September 30, 2016 Opinion). In short,

Plaintiff has failed to state a claim under Section 1981 against Hult, and the Court will

dismiss this claim with prejudice. 3

         B.       NJLAD Claims

         Failure to rehire claim: This Court previously explained that the NJLAD claims are

subject to a two-year statute of limitations. (See D.E. No. 35 at 7 (citing West v. City of Newark,

No. 07-1009, 2007 WL 3232587, at *2 (D.N.J. Oct. 31, 2007)). Because Verizon terminated

Plaintiff’s employment on September 18, 2012, and Plaintiff initiated this action more than two

years later on October 30, 2014, Plaintiff may only proceed on an NJLAD claim against the

individual defendants based on discriminatory failure to rehire. (See id. at 8 (“Accordingly,

Plaintiff had until September 18, 2014 to file an NJLAD claim for the allegations alleged in the

Amended Complaint.”)).

         Hult argues that the SAC still fails to state a claim under the NJLAD because Plaintiff has

not alleged that Hult aided and abetted in the discriminatory conduct. (D.E. No. 84-1 at 15–18).

The Court agrees.



3
          Hult also argues that to the extent Plaintiff is alleging a retaliation claim under Section 1981, such claim must
fail for similar reasons. (D.E. No. 84 at 14). Particularly, Hult argues that even assuming the Plaintiff engaged in
protected activity, “he does not allege sufficient facts to show that any causal link existed between these complaints
and the complained of conduct.” (Id. (citing SAC ¶¶ 8p. & 11)). Because Plaintiff does not respond to this argument,
and because the Court agrees with Hult, the Court finds that Plaintiff has failed to state a Section 1981 retaliation
claim. See, e.g., Reid v. Exelon Corp., No. 17-4043, 2018 WL 2441744, at *5 (D.N.J. May 31, 2018).

                                                            7
       The NJLAD “imposes liability only on ‘employers’ and not individual employees.” Tyson

v. CIGNA Corp., 918 F. Supp. 836, 840 (D.N.J. 1996), aff’d, 149 F.3d 1165 (3d Cir. 1998). An

individual employee may be liable under NJLAD only for aiding and abetting an employer to

commit any of the acts forbidden by the NJLAD. Id. The words “aiding and abetting” require

active and purposeful conduct, and in order to hold an employee liable as an aider or abettor, a

plaintiff must show that “(1) the party whom the defendant aids must perform a wrongful act that

causes an injury; (2) the defendant must be generally aware of his role as part of an overall illegal

or tortious activity at the time that he provides the assistance; (3) the defendant must knowingly

and substantially assist the principal violation.” Cicchetti v. Morris Cty. Sheriff’s Office, 947 A.2d

626, 645 (N.J. 2008).

       As state above, Plaintiff does not allege any facts indicating that Hult specifically engaged

in any discriminatory conduct. And the SAC does not allege anywhere that Hult aided and abetted

in any discriminatory conduct by Verizon, including Verizon’s decision to not rehire Plaintiff.

(See generally SAC). As such, Plaintiff fails to allege an NJLAD claim against Hult. See, e.g.,

Bartone v. NetJets, Inc., No. 11-0008, 2011 WL 2532497, at *5 (D.N.J. June 24, 2011) (finding

that the plaintiff failed to state an aiding and abetting claim where the “[p]laintiff merely alleges

that [individual defendant] was ‘intimately involved’ in the decision to terminate [the p]laintiff.”).

       Moreover, this Court previously explained that because discriminatory failure to rehire is

a “discrete act” (and thus not subject to the continuing violation doctrine), “Plaintiff would need

to assert any discriminatory refusal to hire as an individual allegation—which he has not done.”

(D.E. No. 35 at 8–9). The SAC again fails to assert any factual allegations that would permit this

Court to infer the existence of a failure to hire claim. Plaintiff’s sole related allegation is that

“defendant Verizon refused to rehire until March 2016.” (SAC ¶ 18). But Verizon is no longer a



                                                  8
party to this action, and Plaintiff provides nothing else that would remotely indicate that any of the

individual defendants, much less Hult, aided and abetted in Verizon’s refusal to rehire. (See

generally SAC). Therefore, Plaintiff’s NJLAD claim plainly fails to state a claim against any of

the individual defendants. See Martinez v. Anselmi & Decicco, Inc., No. 09-5277, 2009 WL

5206286, at *6 (D.N.J. Dec. 22, 2009) (“[The] Amended Complaint provides no information to

demonstrate that she has a plausible failure to rehire claim . . . she simply alleges: ‘The foregoing

facts and circumstances . . . demonstrate that Defendants have violated the [NJLAD] by failure to

rehire Plaintiff.’ . . . Therefore, this Count will be dismissed with prejudice.”).

       Retaliation claim: Finally, to the extent Plaintiff asserts a retaliation claim under the

NJLAD, the claim fails for substantially the same reasons. To assert a claim for retaliation under

the NJLAD, a plaintiff must prove that: (1) he engaged in a protected activity known by the

employer; (2) thereafter, the employer unlawfully retaliated against him; and (3) his participation

in the protected activity caused the retaliation. Tartaglia v. UBS PaineWebber Inc., 961 A.2d

1167, 1192 (N.J. 2008). “[T]he central element of a [retaliation] claim under the LAD is that the

plaintiff be engaged in a protected activity, which is known by the alleged retaliator.” Barroso v.

Lidestri Foods, Inc., 937 F. Supp. 2d 620, 630 (D.N.J. 2013) (quoting Mancuso v. Atl. City, 193

F. Supp. 2d 789, 811 (D.N.J. 2002)) (internal quotation marks omitted).

       Here, the SAC asserts that:

               Plaintiff has communicated to upper management concerning the
               malicious and racist activities goings [sic] on at the company to no
               avail. By way of illustration and not limitation, plaintiff has
               communicated with Verizon security, the EEO and ethics
               department at Verizon and outside Verizon, Dennis Bone Verizon
               Vice President, HR representatives Steve Cafiero and Rick DeJuses,
               area manager Peter Freer but no action has been taken. The last time
               this communication took place was in December 2012.

(SAC ¶ 8p). Plaintiff also alleges that he “reported the illegal and improper activities to the proper

                                                   9
      authorities at Verizon and no action was taken by the defendants any [sic] of them to remediate or

      correct the problems but only to retaliate against him and punish him.” (Id. ¶ 11). Plaintiff then

      asserts that “[t]he defendants or any of them wrongfully retaliated against the plaintiff for asserting

      his rights under the New Jersey Law Against Discrimination.” (Id. ¶ 26).

               Even assuming that these allegations are sufficient to state a “protected activity,” Plaintiff

      provides no factual allegations as to how “defendants or any of them” retaliated against him at any

      point from October 30, 2012 onwards. (See generally SAC). And the “naked assertion” presented

      by paragraph 30, devoid of “further factual enhancement” is insufficient to state a claim. See

      Twombly, 550 U.S. at 557; see also Buckley v. Power Windows & Sidings, Inc., No. 09-3162, 2010

      WL 3981978, at *4 (D.N.J. Oct. 7, 2010); Watiti v. Walden Univ., No. 07-4782, 2008 WL 2280932,

      at *14 (D.N.J. May 30, 2008). Consequently, Plaintiff’s NJLAD claim is dismissed with prejudice.

IV.            Conclusion

               For the reasons stated above, Hult’s motion to dismiss is GRANTED. Because Plaintiff

   has had several opportunities to allege his claims, and because the Court warned that “[a]ny future

   dismissal for failure to state a claim will be with prejudice” (see D.E. No. 35 at 10), the SAC is

  dismissed in its entirety with prejudice. 4


      4
               The Court also dismisses this matter against all remaining defendants. See Estate of Fabics v. City of New
      Brunswick & its Agents, 674 F. App’x 206, 210 (3d Cir. 2016) (stating that “dismissal of the entire action was
      warranted regardless of who had answered or moved to dismiss the complaint” where the complaint fails to comply
      with Rule 12(b)(6)). To the extent Plaintiff asks this Court to grant an extension of time within which to effectuate
      service on Santiago, Tallman, Stellato, and Quiles, the Court declines the request. First, the claims asserted against
      these defendants would fail for substantially the same reasons outlined above. Second, this action was filed more than
      four years ago, and Plaintiff has been on notice that failure to serve can constitute grounds for dismissal since at least
      March 17, 2015. (See D.E. No. 4); see also Fed. R. Civ. P. 4(m). And although Plaintiff initiated this action pro se,
      he has been represented by counsel since at least December 4, 2015. (See D.E. No. 27). Plaintiff has not described
      any efforts to serve these defendants, even after the Court dismissed Verizon for that very reason. (See D.E. Nos. 35
      & 91).

                Additionally, the Court declines Plaintiff’s baseless assertion that while Santiago, Tallman, Stellato, and
      Quiles have not been served, “their Counsel has.” (D.E. No. 91 at 3). Plaintiff appears to assume that Hult’s counsel
      will also represent these other individuals in the event they are served. But this places the horse before the cart. Only
      Hult and Verizon have entered an appearance in this case, and only Hult has been served. Plaintiff provides nothing

                                                                 10
An appropriate Order accompanies this Opinion.

                                                            /s/ Esther Salas
                                                            Esther Salas, U.S.D.J.




to support his assertion that these defendants have made an appearance in this case—they have not. (See generally
Docket).

                                                       11
